Citation Nr: 0316924	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  97-28 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder claimed as secondary to the service-connected 
residuals of a left tibia and fibula fracture.  

2.  Entitlement to service connection for a low back disorder 
claimed as secondary to the service-connected residuals of a 
left tibia and fibula fracture.  

3.  Entitlement to service connection for a claimed cervical 
spine disorder.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
January 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1996 decision by the RO.  A hearing 
was held at the RO in November 1997.  

In July 1999, the Board remanded the case to the RO for 
further development and adjudication.  

(The claims of service connection for a low back disorder as 
secondary to the service-connected residuals of a left tibia 
and fibula fracture and for a cervical spine disorder are 
addressed below in the REMAND portion of this decision.)  



FINDINGS OF FACT

1.  The veteran is not shown to have a left knee disorder 
that is related to an injury or other event in service.  

2.  The veteran is not shown to have a left knee disorder 
that was caused or aggravated by the service-connected 
residuals of a left tibia and fibula fracture.  



CONCLUSION OF LAW

The veteran is not shown to have a left knee disability due 
to disease or injury that was incurred in or aggravated by 
service; nor is any shown to be proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants; however, 
the new law also provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2002).  

The relatively new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  

A claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  See 
38 U.S.C.A. § 5103(b) (West 2002); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  

In this case, the RO has considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations, as reflected by a March 2003 
Supplemental Statement of the Case (SSOC).  As well, the 
record reflects that the veteran was notified of the 
substance of the new law and regulations in letters sent to 
him by the RO in June and November 2002.  

Collectively, these letters notified the veteran of the 
evidence necessary to substantiate his claim, what evidence 
he was being expected to obtain and submit, and what evidence 
the RO could attempt to obtain/assist in obtaining.  This 
letter also notified of the veteran of what the RO was doing 
by way helping him with his claim.  

As well, the veteran was sent a Statement of the Case in 
August 1997 and an SSOC in January 1998 that also contained 
the pertinent laws and regulations governing this claim as 
well as the reasons for the denial of the claim.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate the claims 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and he 
has been afforded ample opportunity to submit such 
information and evidence.  

It is noted that, during the course of the appeal a pertinent 
VA examination, to include X-ray studies, was accomplished.  
In addition, the Board, in the July 1999 remand, pointed out 
that, during an RO hearing (as will be noted hereinbelow), 
the veteran made reference to his chiropractor, who he 
claimed, essentially, diagnosed a left knee disability 
related to service.  

In the letters noted hereinabove, the veteran was asked to 
submit copies of treatment records supporting his claim as 
well as information necessary to allow the RO to obtain such 
records (he was also provided with release forms).  While a 
record from a podiatrist was submitted, apparently in 
response to the June 2002 letter, additional evidence or 
information regarding the alleged left knee disability was 
not submitted.  It is pointed out that the duty to assist is 
not "a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), and, in view of the above, there is no further 
action to be undertaken to comply with the provisions of the 
VCAA or implementing regulations.  As such, the veteran will 
not be prejudiced as a result of the Board deciding this 
claim.  

The veteran contends that service connection is warranted for 
a left knee disability claimed as secondary to the service-
connected residuals of a left tibia and fibula fracture.  

The applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service; and for certain chronic diseases, such 
as arthritis, a presumption of service connection arises if 
the disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service, one year 
for arthritis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of, or has been aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Turning to the relevant evidence, it is noted that the 
service medical records are negative for complaints or 
treatment of a left knee disability or injury.  Indeed, these 
records indicate that, in February 1971, the veteran was 
involved in a motorcycle accident and fractured his left 
tibia and fibula; however, there is no indication, nor has it 
been alleged, that injured sustained included a left knee 
injury.  

During a November 1997 RO hearing, the veteran testified that 
he experienced left knee pain, that the knee was unstable 
occasionally, that a private doctor and his chiropractor had 
told him that the knee was arthritic and that there were 
ligament problems in the knee.  He related that there were 
scars about his knee as a result of the inservice fractures.  

A VA examination was accomplished in December 1997, the 
report of which reflects that the veteran related that his 
left knee seemed to give out when walking certain distances 
(he noted walking up to five miles on a good day).  An 
examination of the knee revealed no swelling, warmth, 
tenderness, crepitus or effusion.  There was slight medial 
laxity, but the joint was otherwise stable.  He extended the 
knee to 16 degrees and flexed it 122 degrees.  

An X-ray study of the left knee taken in conjunction with 
this examination showed no evidence of an acute fracture or 
dislocation.  A small calcific adjacent to the medial femoral 
condyle was noted, which may present a intracapsular body.  
There was no evidence of joint effusion on X-ray study.  The 
examiner reviewed these X-ray studies and found that they 
showed a normal left knee.  

The examiner assessed the veteran with slight laxity of the 
left knee, but noted that the knee was otherwise normal.  He 
commented that he did not find anything significantly wrong 
with the left knee and therefore he could not relate any 
problem to the injury in service.  The examiner did point out 
that the trauma to the leg in service left the veteran more 
prone to arthritis, especially in the left knee, should this 
be diagnosed in the future.  

In a September 2002 decision, the RO established service 
connection for scars about the anterior aspect of the left 
knee as residuals of a left tibia and fibula fracture (as a 
separate disability).  

Again, it is contended, in substance, that service connection 
is warranted for a left knee disability secondary to the 
service-connected residuals of a left tibia and fibula 
fracture.  Taking into account the relevant evidence of 
record, however, the Board finds that service connection is 
not warranted for any such disability.  

It is pointed out that generally the existence of a current 
disability (as opposed to symptom, except under limited 
circumstances not applicable here) is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  

That said, while the veteran's left knee was found to be 
slightly lax on examination, the examiner essentially found 
the knee to be normal and could not relate any knee 
symptomatology to an injury suffered in service (and 
therefore not related to the residuals of a left tibia and 
fibula fracture).  

Thus, the evidence of record simply does not demonstrate that 
the veteran carries a diagnosis of a left knee disability.  
As such, there is no basis on the current record to grant 
service connection for this claimed disability.  The 
preponderance of the evidence is against this claim.  

The Board recognizes the veteran's sincere belief that he 
developed a left knee disability as secondary to his service-
connected residuals of a left tibia and fibula fracture; 
however, he is not a physician or shown to be qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As a final point, the Board notes that an additional 
examination or opinion for clarification purposes or 
otherwise is not necessary as the evidence of record does not 
indicate or suggest that any such left knee symptoms 
documented may be associated with a left knee disability or 
the veteran's service connected residuals of a left tibia and 
fibula fracture.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 
see also Wells v. Principi, 326 F.3d. 1381 (Fed. Cir. 2003).  

As the preponderance of the evidence is against the claims 
for service connection for a left knee disability based on 
direct incurrence or as secondary to the residuals of a left 
tibia and fibula fracture, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for a left knee disorder as secondary to 
the service-connected residuals of a left tibia and fibula 
fracture is denied.  



REMAND

As noted above, the VCAA and implementing regulations modify 
VA's duties to notify and assist claimants.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-
(c) (2002).  VA must ensure compliance with the notice and 
duty to assist provisions contained in the new law.  This 
should include consideration of whether any additional 
notification or development action is required under the 
VCAA.  

The veteran claims that he suffers from a low back disability 
secondary to the residuals of a left tibia and fibula 
fracture and a cervical spine disability as a result of the 
inservice motorcycle accident.  

As noted hereinabove, the veteran was involved in a 
motorcycle accident in February 1971.  In addition to left 
leg fractures, the veteran also sustained multiple abrasions 
to the face and fractured his left maxilla.  

On VA examination of March 1996, the veteran was diagnosed 
with, among other things, "residual cervical strain" and a 
"residual lumbosacral strain."  While a history of a neck 
and low back injury was noted in the examination report, the 
examiner did not offer an opinion as to whether any cervical 
spine disability was related to the inservice injury or 
whether the low back disability was secondary to the service-
connected residuals of a left tibia and fibula fracture (the 
theory being that gait disturbance caused by the fractures 
had caused the low back disability).  The Board points out 
that it is unclear whether the claims folder was reviewed by 
this examiner.  

It is also noted that, while X-ray studies taken in 
conjunction with this examination revealed minimal disc space 
narrowing at C6-7, others taken in December 1997 were normal; 
the December 1997 examination report reflected that the 
veteran's neck was normal.  

The examiner did note, in December 1997, that the veteran, 
who had significant trauma to the leg and face, was prone to 
arthritis, especially in the knee and neck should this become 
diagnosed in the future.  

It is also noted that, while a low back disability was 
essentially ruled out on examination of December 1997, X-ray 
studies taken in March 1996 revealed minor spondylosis at L4-
5.  

The evidence of record at least suggests that the veteran may 
suffer from a low back disability as secondary to the 
residuals of a left tibia and fibula fracture and a cervical 
spine disability as a result of the inservice accident.  

On the other hand, it is not entirely clear that he suffers 
from a low back or cervical spine disability at all.  Given 
these findings, including the somewhat conflicting X-ray 
reports, and in light of the December 1997 examiner's comment 
with respect to arthritis, the Board is of the opinion that 
clarification is necessary prior to appellate adjudication.  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should also afford the veteran 
a VA orthopedic examination to determine 
the nature of and etiology of any low 
back disability and/or cervical spine 
disability diagnosed.  The claims file 
must be made available to and reviewed by 
the examiner prior to the examination.  
All appropriate tests and studies, to 
include X-ray studies should be 
conducted, and all clinical findings 
should reported in detail.  The examiner 
should be asked to express an opinion as 
to whether it is as likely as not that 
the veteran's low back disability (if 
diagnosed) is related to his service-
connected residuals of a left tibia and 
fibula fracture, or (again, if diagnosed) 
it is a congenital or developmental 
defect.  The examination should also be 
asked whether it is as likely as not that 
a cervical spine disability (if 
diagnosed) is related to any incident in 
service, to specifically include the 
motorcycle accident documented in the 
service medical records.  

2.  The RO then should undertake any 
other development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002); any notification necessary 
consistent with the dictates of the VCAA 
should also be provided.  

3.  Then, following completion of the 
development requested hereinabove, the RO 
should readjudicate the claims of service 
connection for a low back disability as 
secondary to the service-connected 
residuals of a left tibia and fibula 
fracture, and a cervical spine 
disability.  If any of the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and provided an appropriate 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


